DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 5/11/2021.  
Claims 38, 58 and 60-63 have been amended.  Claim 40 has been canceled.  

Response to Arguments



Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that the “prior art does not disclose that the data included in the download order message defines the SIM profile” (Pages 9-10), the Examiner respectfully disagrees.  
Park explicitly states that “an MNO 330 may first provide input data, which may include an IMSI or an ICCID, to an SM-DP 320 and make a request for generating a profile as indicated by reference numeral 301” [0078] and that “The SM-DP 320 may generate the profile based on the ICCID according to the request from the MNO 330 as indicated by reference numeral 302.”  [0079]  
.  

Claim Rejections - 35 USC § 102





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 38, 39, 41, 50, 51, 53, 56 and 58-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US-2016/0006728 hereinafter, Park).
	Regarding claim 38, Park teaches a method of operating a Remote Subscriber Identity Module (SIM) Provisioning (RSP) node (Fig. 3 [320]) which is configured for RSP (Fig. 3 [302] and Page 5 [0079]); the RSP node comprising or connectable to an interface for communication with a Mobile Network Operator (MNO) node (Fig. 3 [330]) of an MNO; 
	the method comprising:
	receiving a download order message from the MNO node through the interface (Fig. 3 [301] and Page 5 [0077-0078]), the download order message including data for generating a SIM profile (Page 5 [0078]), wherein the data included in the download order message defines the SIM profile; (Page 5 [0078-0079] “an MNO 330 may first provide input data, which may include an IMSI or an ICCID, to an SM-DP 320 and make a request for generating a profile as indicated by reference numeral 301” and that “The SM-DP 320 may generate the profile based on the ICCID according to the request from the MNO 330 as indicated by reference numeral 302.”)
	generating the SIM profile in response to the download order message according to the data received for generating the SIM profile; (Fig. 3 [302] and Page 5 [0079-0080]) and 
	sending a result of the SIM profile generation through the interface to the MNO node.  (Fig. 3 [303] and Page 5 [0080])
	Regarding claim 39, Park teaches wherein the data received in the download order message is included in or input to the generated SIM profile.  (Page 5 [0078-0079])
	Regarding claim 41, Park teaches wherein the data included in the download order message defines a first data portion of the SIM profile.  (Page 5 [0079])
	Regarding claim 50, Park teaches wherein the download order message includes a trigger; (Page 5 [0077-0079]) and 
	wherein the SIM profile is selectively generated in response to the download order message according to the data if the trigger is set.  (Not Applicable, it does not have to occur)  Under the broadest reasonable interpretation standard for conditional “if language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest 
	Regarding claim 51, Park teaches wherein a single SIM profile is generated in response to the download order message.  (Page 5 [0080] “SM-DP 320 generates the profile and transmits output data related to the generated profile to the MNO 330”)
	Regarding claim 53, Park teaches wherein generating the SIM profile includes providing the SIM profile for download.  (Fig. 3 [312])
	Regarding claim 56, Park teaches wherein the RSP node includes functionality for Subscription Manager Data Preparation (SM-DP).  (Fig. 3 [320])
	Regarding claim 58, Park teaches a method of operating a Mobile Network Operator (MNO) node (Fig. 3 [330]) of an MNO, the MNO node configured to trigger Remote Subscriber Identity Module (SIM) Provisioning (RSP); (Fig. 3 [301] and Page 1 [0002]) where the MNO comprises or is connectable to an interface for communicating with an RSP node configured for RSP (Fig. 3 [320] via [301]), the method comprising:
	sending a download order message to the RSP node through the interface, the download order message including data for generating a SIM profile (Fig. 3 [301] and Page 5 [0077-0078]), wherein the data included in the download order message defines the SIM profile; (Page 5 [0078-0079] “an MNO 330 may first provide input data, which may include an IMSI or an ICCID, to an SM-DP 320 and make a request for generating a profile as indicated by reference numeral 301” and that “The SM-DP 320 may generate the profile based on the ICCID according to the request from the MNO 330 as indicated by reference numeral 302.”)
	receiving, through the interface and form the RSP node, a result on the SIM profile generated in response to the download order message according to the data sent for generating the SIM profile; (Fig. 3 [303] and Page 5 [0080]) and

	Regarding claim 59, Park teaches wherein the download order message includes a trigger for causing, at the RSP node, the SIM profile to be selectively generated (Page 5 [0077-0079]) in response to the download order message according to the data if the trigger is set.  (Not Applicable, it does not have to occur)  Under the broadest reasonable interpretation standard for conditional “if language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).  See MPEP 2111.04 (II)
	Regarding claims 60 and 62, the limitations of claims 60 and 62 are rejected as being the same reasons set forth above in claim 38.  Additional structure can be found in Fig. 19 and Page 13 [0235-0239].  
.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-43, 45, 46 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lucas et al. (US-2020/0169870 hereinafter, Lucas).
	Regarding claim 42, Park teaches the limitations of claim 41 above, but differs from the claimed invention by not explicitly reciting wherein the generating the SIM profile comprises complementing the received first data portion with a second data portion, wherein the combination of the first data portion and the second data portion defines the SIM profile.  
	In an analogous art, Lucas teaches a method of creating and loading a new subscription profile into an embedded subscriber identification module (Abstract and Page 3 [0045-0046]) that includes generating the SIM profile comprises complementing the received first data portion (Page 3 [0046] and Pages 3-4 [0058] “telephone number”) with a second data portion (Page 3 [0046] “secret key(s)”), wherein the combination of the first data portion and the second data portion defines the SIM profile.  (Page 3 [0046])

	Regarding claim 43, Park in view of Lucas teaches wherein the generating the SIM profile includes the RSP node combining the first data portion and the second data portion.  (Lucas Page 4 [0067-0070] “SMDP+ server”)
	Regarding claim 45, Park in view of Lucas teaches wherein the data received in the download order message, the first data portion, and/or the second data portion includes configuration data for network provisioning, operator credentials and/or subscriber credentials.  (Park Page 5 [0078] “IMSI”)
	Regarding claim 46, Park in view of Lucas teaches wherein the data received in the download order message, the first data portion, and/or the second data portion includes an international mobile subscriber identity (IMSI), network access credentials, authentication algorithm parameters, a personal identification number (PIN), and/or a personal unlocking key (PUK).  (Park Page 5 [0078] “IMSI”)
	Regarding claim 52, Park in view of Lucas teaches wherein upon sending the result of the SIM profile generation, the generated SIM profile is in an allocated state, a linked state, a confirmed state or a released state.  (Lucas Page 4 [0070-0075] i.e.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lucas as applied to claim 42, and further in view of Park et al. (US-2019/0208405 hereinafter, Park405). 
	Regarding claim 44, Park in view of Lucas teaches the limitations of claim 42 above, but differs from the claimed invention by not explicitly reciting wherein the sent result of generating the SIM profile includes the second data portion.  
	In an analogous art, Park405 teaches a method and system for controlling UICC and eUICC (Abstract) that includes sending the result of generating the SIM profile (Fig. 6 [609 or 631], Page 7 [0121-0122] and Fig. 5) to the MNO includes the second data portion.  (Page 6 [0113 & 0115])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Park in view of Lucas after modifying it to incorporate the ability to send a result with the second data portion to an MNO of Park405 since it enables the MNO server to bind the old MSISDN to the new installed profile, along with the new IMSI in order to have efficient/clear records for billing.  (Park405 Page 7 [0122])
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lucas as applied to claim 42, and further in view of Lee (US-2014/0287725).  
	Regarding claim 47, Park in view of Lucas teaches the limitations of claim 42 above, but differs from the claimed invention by not explicitly reciting wherein the data in the download order message, the first data portion, and/or the second data portion exchanged between the RSP node and the MNO node through the interface is encrypted using a symmetric key previously shared between the RSP node and the MNO node.  

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Park in view of Lucas after modifying it to incorporate the ability to communicate in a circle of trust between the MNO and SM entities of Lee since it ensures an end-to-end secure link when communicating sensitive, subscriber and carrier information.  
Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lucas and Lee as applied to claim 47, and further in view of Lyson et al. (US-6,327,595 hereinafter, Lyson).  
	Regarding claims 48 and 49, Park in view of Lucas and Lee differs from the claimed invention by not explicitly reciting wherein a plurality of symmetric keys is previously shared between the RSP node and the MNO node; and wherein the exchange between the RSP node and the MNO node through the interface includes an indicator referring to one of the shared symmetric keys.  (D.1)
	In an analogous art, Lyson teaches the ability to use a plurality of symmetric keys in order to compartmentalize data within a shared database.  (Col. 5 lines 22-35)  (D.2)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to recognize that applying a known technique (multiple 
	With respect to providing an indicator as to which symmetric key is being used, the Examiner views this as being an obvious feature to one of ordinary skill in the art when multiple symmetric keys could have been used for encryption, in order to reduce the processing load on the servers decrypting the messages by not having to try each symmetric key until the message is decoded properly and having logic to determine that the message has been decrypted correctly, thereby increasing system efficiency while still maintaining security of the symmetric key.  
	With respect to claim 49 and having a different one of the shared symmetric keys used when generating different SIM profiles, again the Examiner views this as being an obvious feature to one of ordinary skill in the art when multiple symmetric keys are available, as seen within Lyson.  This enables certain symmetric keys to be used for encrypting/decrypting transmitted messages and different symmetric keys to be used for generating SIM profiles, compartmentalizing security in the communication system as seen within Lyson (Col. 5 lines 22-35) and aligning with the need for trust circles, as seen within Lee.  
Claim 54 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Park et al. (US-2018/0123803 hereinafter, Park803).
Regarding claim 54, Park differs from the claimed invention by not explicitly reciting wherein the generating the SIM profile comprises building a protected profile package (PPP) including the SIM profile.  
	In an analogous art, Park803 teaches a technique for managing profiles in a communication system (Abstract) that includes using a profile protection key in order to encrypt the profile.  (Page 8 [0145])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Park after modifying it to incorporate the use of a profile protection key of Park803 since using encryption helps secure the information from nefarious users.  
	Regarding claim 57, Park teaches the limitations of claim 38 above, but differs from the claimed invention by not explicitly reciting the interface includes an ES2 interface.  
	In an analogous art, Park803 teaches a technique for managing profiles in a communication system (Abstract) that includes showing that the ES2 interface is between the MNO (Fig. 2 [210]) and the profile provider (Fig. 2 [200]), which is also known as a SM-DP+.  (Page 5 [0062])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Park after modifying it to incorporate the ES2 interface between a MNO and a SM-DP+ of Park803 since the specifics of the ES2 interface are simply outside the scope of the invention of Park, but included in the later disclosure by some of the same inventors/Assignee.  
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Park et al. (US-2019/0208405 hereinafter, Park405). 
Regarding claim 55, Park teaches the limitations of claim 38 above, but differs from the claimed invention by not explicitly reciting wherein the sending the result of the generation comprises sharing the generated SIM profile with the MNO.  
	In an analogous art, Park405 teaches a method and system for controlling UICC and eUICC (Abstract) that includes sending the newly generated SIM profile (Fig. 6 [609 or 631], Page 7 [0121-0122] and Fig. 5) to the MNO.  (Figs. 5 and 6 [300])
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Park after modifying it to incorporate the ability to send the generated SIM profile to the MNO of Park405 since it enables the MNO server to bind the old MSISDN to the new installed profile, along with the new IMSI in order to have efficient/clear records for billing.  (Park405 Page 7 [0122])

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/Primary Examiner, Art Unit 2646